Argued December 4, 1924.
This suit grew out of a collision of two automobiles at a street intersection. Plaintiff died after bringing suit; his administratrix was substituted and got a verdict; the court granted defendant's motion for judgment n.o.v., a conclusion challenged by this appeal.
The accident occurred in daytime. Decedent, Speier, driving southward in Chalmers Avenue, (100 feet between curbs) reached Lehigh Avenue, (52 feet between curbs), crossed it southwardly, and entered into 30th Street, (26 feet between curbs), 30th Street being a southern, though narrower, continuation of Chalmers Avenue, the centre line of which, projected, appears to be the centre line of 30th Street. Decedent's automobile had so nearly completed crossing Lehigh Avenue that the front half of his car was south of the south curb of Lehigh Avenue, and 3 or 4 feet east of the west curb of 30th Street. His car was struck on the rear right side by defendant's car, which defendant was driving eastward on Lehigh Avenue, apparently to cross 30th Street. The effect of the impact was to force decedent's car to the southeast corner of 30th Street and Lehigh Avenue, and seriously to injure Speier. Defendant offered no evidence. Plaintiff produced two witnesses concerning the collision. One, a woman, was walking northward toward *Page 235 
Lehigh Avenue on the west sidewalk of 30th Street; she saw decedent's car approaching her as it came from Chalmers Street, and cross Lehigh Avenue, and partly enter 30th Street before defendant's car appeared within her line of vision, which, in the direction from which defendant approached, was limited by the width of the sidewalk on the west side of 30th Street. If the jury believed her evidence, (and we must assume they did) they were justified in finding that not only was deceased easily first at the crossing, but that he had almost completed the trip across Lehigh Avenue when the rear of his car was struck by defendant who should have seen that plaintiff was there first, and accordingly should have had his car under control and been prepared to stop if necessary. The fact that defendant approached on Speier's right side, does not relieve him from the duty of exercising the care necessary in the circumstances with regard to another car which, as here, had almost completed crossing the street. "He must not operate his vehicle `recklessly, or at a rate of speed greater than is reasonable and proper, having regard to the width, traffic, and use of the highway, or so as to endanger property, or the life or limb of any person': Act of July 7, 1913, section 14, P.L. 672"; Wolf v. Sweeney, 270 Pa. 97,99. In Weber v. Greenebaum, 270 Pa. 382, 385, it was said of the Act of June 30, 1919, P.L. 678: "..... and it means simply that, where the paths of two approaching vehicles cross at the intersection of public streets, the driver at the left must give way, unless so far in advance of the other as to afford reasonable time to clear the crossing and thus, in all probability, avoid a collision." While decedent was "the driver at the left," the evidence supports the inference that he was so far in advance of defendant as to have had reasonable time to clear, if defendant had observed the care required in the circumstances. The testimony of the other eyewitness is not so clear. She appears to have walked on the south side of Lehigh Avenue from some point west of 30th Street, *Page 236 
eastward until she reached a point about the middle of 30th Street from which she intended to cross Lehigh Avenue to the north; at that moment she saw defendant's car, as she says, "coming on a pretty good speed, and I found that I could not go across." She then continued eastward across 30th Street and when near the curb, heard the crash of the collision behind her, not having seen decedent's car until after the collision.
Taking the evidence in its aspect most favorably supporting the verdict, we must reach the conclusion that the jury found that decedent's car had so nearly completed the crossing of Lehigh Avenue from north to south before decedent's car passed the houseline of 30th Street and that he was negligent in driving ahead without so controlling his car as to permit decedent to complete the crossing. See also Great Bear Spring Co. v. Fischman, 82 Pa. Super. 502, 504.
Judgment reversed and record remitted with instructions to enter judgment on the verdict.